DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 8, 9, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2016/0093270).
Consider claim 1, Lee discloses a data driver (paragraphs [0071], [0073], Fig. 6, driving unit 20a) comprising: 
a digital to analog converter (Fig. 6, digital-analog decoder 23) configured to receive a data signal having a digital type and to convert the data signal into a data voltage having an analog type (paragraph [0076], Fig. 6, receives a plurality of grayscale voltages, selects a grayscale voltage VIN of the grayscale voltages which corresponds to the display data DD[7:0] for which display data DD is a digital signal, see paragraph [0051]); 
a buffer (Fig. 6, buffer 21) configured to buffer the data voltage and to output the data voltage (paragraph  [0076], Fig. 6, providing the grayscale voltage VIN to the output buffer 21); and 
a buffer controller (Fig. 6, comparator 32) configured to determine a parameter of the buffer based on previous line data of the data signal and present line data of the data signal (paragraph [0078], Fig. 6, compares the previous line data PLD with the current line data CLD to generate the bias selection signal BSS). 
Consider claim 2, Lee discloses wherein the buffer controller is a subtractor configured to calculate a difference between the previous line data and the present line data (paragraph [0079], calculating the difference between the data value of the previous line data PLD and the data value of the current line data CLD with respect to a reference value).
Consider claim 3, Lee discloses wherein the buffer controller is configured to determine a bias current based on the previous line data and the present line data (paragraph [0078], Fig. 6, compares the previous line data PLD with the current line data CLD to generate the bias selection signal BSS wherein the bias selection signal BSS may be a signal indicating a normal operation mode or low power operation mode of the output buffer 21).
Consider claim 8, Lee discloses wherein the buffer comprises: a differential input part configured to receive an input voltage (paragraph [0094], Fig. 9, input stage IS receives an input signal and has a differential mode input structure); 
a power supplier configured to provide the bias current to the differential input part (paragraph [0090], Figs. 8 and 9, analog power supply voltage VDDA); 
an amplifier configured to amplify the input voltage (paragraph [0094], Fig. 9, middle stage MS receives signals output from the input stage IS and amplify the received signals); and 
an output part configured to output the amplified input voltage as an output voltage (paragraph [0094], Fig. 9, output stage OS outputs an output voltage through an output terminal OUT based on signals output from the middle stage MS).
Consider claim 9, Lee discloses wherein the differential input part comprises: a first p-type transistor connected to a first input terminal (Fig. 9, first p-type transistor connected input terminal INP); 
a first n-type transistor connected to the first input terminal (Fig. 9, first n-type transistor connected input terminal INP); 
a second p-type transistor connected to a second input terminal and connected to the first p-type transistor (Fig. 9, second p-type transistor connected input terminal INN and connected to first p-type transistor); and 
a second n-type transistor connected to the second input terminal and connected to the first n-type transistor (Fig. 9, second n-type transistor connected input terminal INN and connected to first n-type transistor).
Consider claim 13, Lee discloses a memory configured to receive the present line data, to delay the present line data for one line period to generate the previous line 5 data and to output the previous line data to the buffer controller (paragraph [0077], Fig. 6, line buffer 31 may store a portion of the display data DD[7:0] and may delay the portion of the display data DD[7:0] by a predetermined time to output delayed data as previous line data PLD).
Consider claim 14, Lee discloses wherein the memory comprises a flip-flop (paragraph [0078], bias selection signal BSS may be a signal having at least one bit; thus, a flip flop).
Consider claim 16, Lee discloses a display apparatus (paragraph [0114], Fig. 14, display device 1000) comprising: 
a display panel configured to display an image based on input image data (paragraph [0114], Fig. 14, display panel DP displays an image); 
a driving controller (paragraph [0118], Fig. 14, control logic 30) configured to generate a data signal having a digital type based on the input image data (paragraph [0118], Fig. 14, control logic 30 may generate a bias selection signal (e.g., the control signal BSS) corresponding to each of a plurality of driving units  of the source driver 1100 based on the display data DD_ext); 
a data driver (paragraph [0120], Fig. 14, source driver 1100 to include driving units 20) comprising a digital to analog converter (paragraph [0073], Fig. 6, driving unit 20a includes digital-analog decoder 23) configured to receive the data signal and to convert the data signal into a data voltage having an analog type (paragraph [0076], Fig. 6, receives a plurality of grayscale voltages, selects a grayscale voltage VIN of the grayscale voltages which corresponds to the display data DD[7:0] for which display data DD is a digital signal, see paragraph [0051]) and a buffer (paragraph [0073], Fig. 6, driving unit 20a includes output buffer 21) configured to buffer the data voltage and to output the data voltage to the display panel (paragraph  [0076], Fig. 6, providing the grayscale voltage VIN to the output buffer 21); and 
a buffer controller (Fig. 6, comparator 32) configured to determine a parameter of the buffer based on previous line data of the data signal and present line data of the data signal (paragraph [0078], Fig. 6, compares the previous line data PLD with the current line data CLD to generate the bias selection signal BSS).
Consider claim 17, Lee discloses wherein the buffer controller is configured to determine a bias current based on the previous line data and the present line data (paragraph [0078], Fig. 6, compares the previous line data PLD with the current line data CLD to generate the bias selection signal BSS wherein the bias selection signal BSS may be a signal indicating a normal operation mode or low power operation mode of the output buffer 21). 
Consider claim 19, Lee discloses wherein the buffer controller is disposed in the driving controller (paragraph [0077], Fig. 6, control logic 30a includes comparator 32).
Consider claim 20, Lee discloses a method of driving a display panel (paragraph [0099], Fig. 11, a display driving method), the method comprising: 
generating a data signal having a digital type based on input image data (paragraph [0118], Fig. 14, control logic 30 may generate a bias selection signal (e.g., the control signal BSS) corresponding to each of a plurality of driving units  of the source driver 1100 based on the display data DD_ext); 
determining a bias current of a buffer based on previous line data of the input image data and present line data of the input image data (paragraph [0101], Fig. 11, determination is then made as to whether a comparison value between the previous line data and the current line data is less than a reference value (operation S130). If the comparison value is equal to or greater than the reference value, the first bias voltage set is selected (operation S140); 
converting the data signal into a data voltage having an analog type (paragraph [0076], Fig. 6, receiving a plurality of grayscale voltages, selects a grayscale voltage VIN of the grayscale voltages which corresponds to the display data DD[7:0] for which display data DD is a digital signal, see paragraph [0051]); and 
buffering the data voltage with the buffer by the bias current and outputting the data voltage to the display panel (paragraph [0102], Fig. 11, output buffer buffers a grayscale voltage, which is applied to an input terminal thereof, and outputs the buffered grayscale voltage to a source line (operation S170)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Consider claim 15, Lee discloses wherein the present line data have N bits (paragraph [0074], display data DD[7:0] may be a 8 bit signal).
Lee in the current embodiment does not specifically disclose wherein the buffer controller is configured to compare upper M bits of the present line data and upper M bits of the previous line data, wherein N is a positive integer, and wherein M is a positive integer less than N.
Lee discloses, in another embodiment, wherein the buffer controller is configured to compare upper M bits of the present line data and upper M bits of the previous line data, wherein N is a positive integer, and wherein M is a positive integer less than N (paragraph [0081], the comparator 32 may compare one or more upper bits of the previous line data PLD with one or more upper bits of the current line data CLD).
Therefore, in order to determine the amount of change in a data value of the display data, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Lee wherein the buffer controller is configured to compare upper M bits of the present line data and upper M bits of the previous line data, wherein N is a positive integer, and wherein M is a positive integer less than N, see teaching found in Lee, paragraph [0081].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chung (Pub. No.: US 2012/0026152).
Consider claim, 18, Lee does not specifically disclose wherein the buffer controller is disposed in the data driver.
Chung discloses wherein the buffer controller (Fig. 1B, data comparator 160) is disposed in the data driver (Fig. 1B, source driver circuit 10) (paragraph [0075], Fig. 1B, source driver circuit 10 includes a data comparator 160).
Therefore, in order to allow for arrangement of the data comparator in every channel of the source driver for increased optimization, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Chung wherein the buffer controller is disposed in the data driver, see teaching found in Chung, paragraph [0079].

Allowable Subject Matter
Claims 4-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of reference fail to disclose a first switch connected between the second current source and the first node.
Regarding claim 10, the prior art of reference fail to disclose a first switch connected between the second current source and the first node; 
a 1-2 switch connected between the second node and the 2-2 current source, 20 wherein the first p-type transistor and the second p-type transistor are connected at the first node, and wherein the first n-type transistor and the second n-type transistor are connected at the second node.
Regarding claims 5-7, 11 and 12, these claims are objected to due to dependency on objected claims identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627